          Case 3:21-cv-00783-DEB Document 5 Filed 04/21/21 PageID.16 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT H.,                                           Case No.: 21-cv-783-DEB
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,
15                                                        [DKT. NO. 2]
                                      Defendant.
16
17
             Before the Court is Plaintiff Albert H.’s Application to Proceed with his Complaint
18
     in forma pauperis. Dkt. No. 2. A court may authorize the commencement of a suit without
19
     prepayment of fees if the plaintiff submits an affidavit, including a statement of all his
20
     assets, showing he is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit
21
     must “state the facts as to [the] affiant’s poverty with some particularity, definiteness and
22
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981). An affidavit is
23
     sufficient if it shows the applicant cannot pay the fee “and still be able to provide himself
24
     and dependents with the necessities of life.” Rowland v. California Men’s Colony, Unit II
25
     Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted).
26
             Here, Plaintiff’s application states he is unemployed, has limited assets, and a
27
     $519.00 average monthly income. Dkt. No. 2 at 2. Plaintiff relies on public assistance in
28

                                                      1
                                                                                      21-cv-783-DEB
        Case 3:21-cv-00783-DEB Document 5 Filed 04/21/21 PageID.17 Page 2 of 2



 1   the form of food stamps and welfare to cover his expenses and support his two minor
 2   daughters. Id. at 2, 3. Plaintiff’s only assets are a checking account, with a $30.87 balance,
 3   and a 2000 Jeep valued at $1,500. Id. at 2–3. Plaintiff’s monthly expenses average $467.00
 4   and include utilities, food, transportation, and “alimony, maintenance, and support paid to
 5   others.” Id. at 4–5. Based on the foregoing, the Court finds Plaintiff has sufficiently shown
 6   he lacks the financial resources to pay his filing fee. Accordingly, Plaintiff’s Application
 7   to Proceed with his Complaint in forma pauperis is GRANTED.
 8         IT IS SO ORDERED.
 9   Dated: April 21, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                      21-cv-783-DEB
